UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1588


KEVIN ROBERTSON,

                  Plaintiff - Appellant,

             v.

PETER V.R. FRANCHOT; JAMES T. LOFTUS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-03042-BEL)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Robertson, Appellant Pro Se.  Brian L. Oliner, Michael
Joseph Salem, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin Robertson appeals the district court’s marginal

order,    entered   on   April      24,       2009,   denying    his    motion    to

reconsider the dismissal of his civil action.                   We have reviewed

the record and find the district did not abuse its discretion in

denying Robertson’s motion to reconsider.                   See Boryan v. United

States,   884   F.2d   767,   771   (4th       Cir.   1989)   (providing    review

standard).      Accordingly,     we   affirm.          We    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2